Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 7,648,793). 	
Claim 1:	Sato et al. in Figure 1 disclose a fuel cell stack (10) comprising: 
a first stack (12) including: 
first unit cells (18) stacked; and 
a first outer peripheral surface (e.g., 26a) around a first stacking direction of the first unit cells; 
a second stack (14) that is juxtaposed to the first stack including; 
second unit cells (18) stacked along the first stacking direction of the first unit cells; and 
a second outer peripheral surface (e.g., 26b) around a second stacking direction of the second unit cells; 
an external gas manifold (16) that supplies and discharges a reactant gas to and from the first (12) and second (14) stacks; and 
an external coolant manifold (16) that supplies and discharges a coolant to and from the first (12) and second (12) stacks, 
wherein the external gas manifold (16) and the external coolant manifold (16) are connected to at least a part of the first outer peripheral surface (26a) and at least a part of the second outer peripheral surface (26b), and extend along a crossing direction crossing the first stacking direction (along the B direction shown in Figure 1)(page 4: lines 19-29, page 6, line 65-page 7, line 3, page 7, line 36-col. 8: 20). See also entire document. 
Claim 2:	Sato et al. disclose that the external gas manifold (16) includes first and second external gas manifolds (86, 92) that sandwich the first (12) and second (14) stacks in a direction crossing the first stacking direction and a direction in which the first and second stacks are juxtaposed to each other (along the B direction shown in Figure 1).
Claim 3:	 Sato et al. disclose that  
the external coolant manifold (16) includes: 
a coolant supply portion (68a, 74a) that supplies the coolant to one of the first (12) and second (14) stacks; and 
a coolant discharge portion (68b, 74b) that discharges the coolant from the other of the first (12) and second (14) stacks, and 
the coolant supply portion (68a, 74a) and the coolant discharge portion (68b, 74b) sandwich the first (12) and second (14) stacks in a direction in which the first and second stacks are juxtaposed to each other (along the B direction shown in Figure 1).
Claim 4:	 Sato et al. disclose that  
the first and second outer peripheral surfaces respectively include first and second facing regions that face each other, 
the external gas manifold (16) and the external coolant manifold (16) are connected to at least other regions (26a, 26b) of the first and second outer peripheral surfaces other than the first and second facing regions, 

the coolant guide member electrically insulates (via seal 54) the first and second facing regions from each other, connects the first and second facing regions to each other, and guides the coolant discharged from one of the first and second stacks to the other of the first and second stacks (col. 5: 18-56 and col. 6: 5-17).
Claim 5:	 Sato et al. disclose that the first (12) and second (14) stacks respectively include first and second coolant flow grooves (50) through which the coolant flows, and the first and second coolant flow grooves extend in a direction in which the first and second stacks are juxtaposed to each other (along the B direction shown in Figure 1)(col. 5: 24-30 and 40-44, col. 6: 5-17, col. 9: 55-61 and Figures 2-3). 
Claim 6:	 Sato et al. disclose that the external gas manifold (16) includes a reactant gas guide portion (separators 32, 34) that guides the reactant gas discharged from one of the first (12) and second (14) stacks to the other of the first (12) and second (14) stacks (col. 5: 18-44). 
Claim 7:	Sato et al. disclose that the reactant gas guide portion (separators 32, 34) causes the reactant gas discharged from outlets of reactant gas flow grooves (i.e. grooves extending in direction indicated by the arrow B) in the direction indicated by  provided in the one of the first (12) and second (14) stacks to flow into 
Claim 8:	 Sato et al. disclose that 
the wherein the reactant gas includes an anode gas and a cathode gas (col. 1: 30-34), 
the external gas manifold (16) includes an anode gas passage portion (70a, 76a, 70b, 76b) and a cathode gas passage portion (66a, 72a, 66b, 72b) through which the anode gas and the cathode gas flow, respectively, and 
the anode gas passage portion and the cathode gas passage portion are provided in a single member (16) and are separated from each other.
Claim 13:	Sato et al. in Figure 1 disclose that the crossing direction is a direction in which the first and second stacks are juxtaposed to each other (in the direction indicated by the arrow B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 7,648,793) as applied to claims 1 and 8 above, and further in view of Blanchet et al. (US 7,070,874).
Sato et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	 Sato et al. disclose that the  fuel cell stack of claim 8, wherein the anode gas passage portion (70a, 76a, 70b, 76b) supplies the anode gas to one of the first (12) and second (14) stacks located on an upstream side of the anode gas.
Sato et al. do not disclose that the external gas manifold includes a heat transfer portion, and the heat transfer portion promotes heat exchange between the anode gas flowing through the anode gas passage portion and the cathode gas flowing through the cathode gas passage portion.
Blanchet al. in Figures 1-4 and 6 disclose a fuel cell stack comprising an external gas manifold wherein the external gas manifold includes a heat transfer portion (1), and the heat transfer portion (1) promotes heat exchange between an anode gas flowing through an anode gas passage portion and a cathode gas flowing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell stack of Sato et al. by incorporating the heat transfer portion of Blanchet et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an end unit of a fuel cell stack having an assembly that would have been adapted to receive and convey gases in a heat exchange relationship (col. 2: 11-15). 
Claim 10:	Sato et al. disclose that the cathode gas passage portion (66a, 72a, 66b, 72b) supplies the cathode gas to one of the first (12) and second (14) stacks located on an upstream side of the cathode gas.
Sato et al. do not disclose that the external gas manifold includes a heat transfer portion, and the heat transfer portion promotes heat exchange between the cathode gas flowing through the cathode gas passage portion and the anode gas flowing through the anode gas passage portion.
Blanchet al. in Figures 1-4 and 6 disclose a fuel cell stack comprising an external gas manifold wherein the external gas manifold includes a heat transfer portion (1), and the heat transfer portion (1) promotes heat exchange between an cathode gas flowing through an anode gas passage portion and a cathode gas flowing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell stack of Sato et al. by incorporating the heat transfer portion of Blanchet et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an end unit of a fuel cell stack having an assembly that would have been adapted to receive and convey gases in a heat exchange relationship (col. 2: 11-15). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 7,648,793) as applied to claim 1 above, and further in view of KR1020040003654 (hereafter KR ‘654).
Sato et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 11:	Sato et al. do not disclose that the first and second unit cells, adjacent to each other in a direction in which the first and second stacks are juxtaposed to each other, include a common electrolyte membrane.
KR ‘654 in Figures 3-5 disclose first (C) and second (C) unit cells, adjacent to each other in a direction in which first and second stacks are juxtaposed to each other, include a common electrolyte membrane (101) (pages 5-7). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide a low cost fuel cell system in which several units are formed on one membrane that would have increased power generation capacity (page 5. “Technical Task”.
Claim 12:	The rejection of claim 12 is as set forth above in claim 1 and 11 wherein the Sato et al. combination discloses that the first unit cell (18, of Sato et al.) includes a first anode catalyst layer and a first cathode catalyst layer, the second unit cell (18) includes a second anode catalyst layer and a second cathode catalyst layer, the first anode catalyst layer and the second cathode catalyst layer are spaced apart from each other (Sato et al., col. 5: 4-9) and are provided on one surface of the common electrolyte membrane (101 of KR ‘654), and the second anode catalyst layer and the first cathode catalyst layer are spaced apart from each other, and are provided on the other surface of the common electrolyte membrane (101 of KR ‘654).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729